Citation Nr: 1641114	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-31 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1940 to April 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Lincoln, Nebraska Regional Office (RO) that denied service connection for cardiovascular disease.  In July 2014 a videoconference hearing was held before the undersigned; a transcript is in the record.  In November 2014, this matter was remanded for additional development.  In June 2016, the Board requested a medical expert advisory opinion in this matter from the Veterans Health Administration (VHA).  Such opinion was received in July 2016; the Veteran was provided a copy, and by an accompanying August 2016 letter was afforded a 60 day period to respond.  His representative responded with further argument in October 2016 (also submitting, with a waiver of AOJ initial consideration, additional evidence-a report of a medical study).  See 38 C.F.R. § 20.903 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's heart disease was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that it is related to his service or was caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

Service connection for heart disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in December 2010 and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded VA examinations to determine the etiology of his cardiovascular disease, and the Board obtained a VHA expert opinion in this matter.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2014 hearing, the undersigned identified the issue and advised the Veteran of what remains necessary to substantiate this claim.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to heart disease.  On the April 1945 service separation examination, his cardiovascular system was normal.  A chest X-ray showed no significant abnormality.  

On September 1945 and July 1958 VA examinations, the Veteran's cardiovascular system was normal.  

VA outpatient treatment records show that in March 1990, a chest X-ray taken to assess complaints of chest pain found atherosclerotic changes of the aorta.

In July 1993, the Veteran was admitted to a VA hospital to rule out a myocardial infarction.  It was noted that about 15 minutes earlier, he took Cephadrine.  He was already having belly pain when he took the medication, but the pain climbed into his rib cage and radiated to the left elbow.  A myocardial infarction was ruled out.  It was the examiner's impression that the Veteran's symptoms had nothing to do with the heart. 

An August 1993 letter from D.D. Dalke, M.D. notes that the Veteran's history was suggestive of ischemic heart disease which was perhaps precipitated by an allergic reaction to Cephadrine.  

On October 1993 VA examination, the Veteran stated that he took Cephadrine in July 1993 and developed symptoms including shortness of breath and heart pounding.  It was also noted that the subsequent hospitalization did not suggest he had any ischemic cardiac problems.  Latent coronary artery disease was included as a possible diagnosis since the allergic reaction brought about some chest pain.  The examiner noted it might have been more shortness of breath and closing of the airway.

A November 1993 echocardiogram at a private facility found borderline left ventricular hypertrophy and mild sclerosis and mild aortic regurgitation.

On March 2011 VA heart examination, the Veteran stated he was on NSAIDs for seven years for his back disability.  A history of coronary artery disease and myocardial infarction was noted.  The diagnoses were supraventricular tachycardia and coronary artery disease with stents.  The examiner stated that she was unable to provide an opinion regarding a relationship between the Veteran's heart disease and the medication he took for his low back disability.  She noted the Veteran could not recall the medications he took for his back disorder. 

In May 2011, a VA physician noted that it was well documented that both non-selective NSAIDs and COX 2 inhibitors can increase the risk of coronary artery disease.  He assumed this was the type of medication the Veteran was referring to, but the records do not show what medications he was on and the temporal relationship to his episodes of ischemic heart disease.  The physician stated that without further information of the exact medication and temporal relationship to the episodes of ischemic heart disease, he could not resolve the issue without resort to mere speculation.  

In January 2012, K.N. Ayala, M.D., stated that the Veteran has coronary artery disease, status post stent in the past.  He also had a history of supraventricular tachycardia, and had used nonsteroidals in the past.  Dr. Ayala noted that there was definite literature available that "all groups of nonsteroidals can increase the cardiovascular events."

In February 2012, a VA physician noted that it was apparent that the Veteran had been prescribed NSAIDS such as Indomethacine and Piroxicam for "duration on up to over 6 months at a time from 1985 to 1992."  He stated that NSAIDS can have a variety of effects on cardiovascular disease.  They might interfere with the beneficial antiplatelet effects of aspirin, increase blood pressure, increase the risk of adverse cardiac events unrelated to their effect on aspirin and can exacerbate heart failure.  The physician opined that the Veteran's heart disease was at least as likely as not to have been exacerbated by the NSAID therapy; but NSAID administration was not the sole cause of heart disease.  

In June 2012, another VA physician stated that the Veteran's NSAID use began in 1985 and continued through 1992, when it was stopped due to gastrointestinal complaints.  He noted that a treadmill stress test in 1993 was negative for inducible ischemia, and that a 1999 electrocardiogram was normal.  He stated that the first mention of coronary artery disease was in 2002, and that the Veteran was not on NSAIDs on subsequent cardiology visits from 2005 to 2011.  He found no objective evidence in the medical record of a diagnosis of coronary artery disease prior to the reports of first catheterization and stent placement in 2002, which occurred after the cessation of chronic NSAID use.  Therefore, he stated it was impossible to determine a baseline level of severity of ischemic heart disease prior to the aggravation by NSAID therapy.  The baseline could not be established due to the lack of objective evidence in the record.  The Veteran's care prior to 2002 centered on his gastrointestinal and orthopedic diagnoses, and that coronary artery disease and ischemic heart disease "was not on any during or prior to NSAID use from 1985-1992."  The physician further noted that stress tests in 1993 were unremarkable and did not indicate ischemic heart disease.

Later in June 2012, the VA physician noted that NSAIDs have never been causally linked to the development of coronary artery disease.  He stated that they have been associated with atherothrombosis, myocardial infarction and stroke, but there was no causal evidence that NSAIDs increase the risk of formation of atherosclerosis or cause systolic heart failure.  Based on the VA examination earlier that month, the Veteran did not have objective evidence of coronary artery disease diagnosed at any time while on NSAID therapy.  In fact, his first cardiac event occurred after the cessation of NSAIDs.  The physician noted that coronary artery disease or ischemic heart disease was not on any problem list during or prior to NSAID use from 1985 to 1992, and that stress tests in 1993 were unremarkable, and did not indicate ischemic heart disease.  The examiner concluded that there was no objective evidence of coronary artery disease during the time the Veteran was on NSAID therapy; there is no causal evidence that NSAIDs promote atherosclerosis or plaque rupture; there are associations in the setting of existing objective coronary artery disease and plaque rupture that NSAIDs increase the risk of death.  He also noted that the Veteran was in his 70's when he had his first catheterization revealing evidence of coronary artery disease.  Given his age, gender and several vascular risk factors, coronary artery disease is highly prevalent in this population.  Accordingly, he concluded that NSAID therapy from 1985 to 1992 is less likely than not to have contributed to the development of the Veteran's later diagnosed coronary artery disease than his intrinsic risk of developing coronary artery disease by genetic and effects from well described vascular risk factors.  

In July 2012, the associate chief of medicine at a VA medical center noted that the Veteran is intolerant to NSAIDs, and that they might have contributed to his cardiac issues.  She stated that NSAIDs have been shown to interfere with the beneficial effect of aspirin for the prevention of cardiovascular events (both primary and secondary prevention).   She noted that NSAID usage also increases the risk of adverse cardiovascular events, in and of themselves, even non-selective NSAIDs.  She concluded that the Veteran's history of NSAID use could have contributed to his heart problems.

In December 2015, a VA cardiologist completed a heart disability benefits questionnaire (DBQ).  He reviewed the Veteran's records, and noted that he was on NSAIDs from 1985 to 1992.  He noted that an electrocardiogram in 1999 was normal.  He stated that the first mention in the record of coronary artery disease was in 2002.  The diagnosis was atherosclerotic cardiovascular disease.  He found no objective evidence in the medical record of a diagnosis of coronary artery disease prior to the reports of his first catheterization and stent placement in 2002, which occurred after the cessation of chronic NSAID use.  Therefore it was impossible to determine a baseline level of severity of ischemic heart disease prior to "aggravation" by NSAID therapy.  He stated that a baseline could not be established due to lack of discussion/objective evidence in the medical record.  All the Veteran's care prior to the first catheterization in 2002 centered on his gastrointestinal and orthopedic diagnoses. Neither coronary artery disease nor ischemic heart disease was on any problem list during or prior to NSAID use from 1985 to1992; stress tests in 1993 were unremarkable and did not indicate ischemic heart disease.  In addition, as previously stated, NSAIDs have never been causally linked to the development of coronary artery disease.  NSAIDs have been associated with increased risk of atherothombosis, myocardial infarction and stroke.  The physician stated that the reason they are associated with increased risk of atherothrombosis is that they make platelets stick together more and can interfere with the anti-platelet effect of aspirin.  Clearly, in the setting of known coronary artery disease, (where plaque rupture and acute thrombus formation can occur) NSAIDs are relatively contraindicated.  He stated that there is no causal evidence NSAID use increases the risk of formation of atherosclerosis.  There is no evidence NSAIDs cause systolic heart failure.  Therefore, he opined that NSAID therapy is less likely than not to have contributed to the development of the Veteran's later diagnosed coronary artery disease than his intrinsic risk of developing coronary artery disease by genetic and effects from well described vascular risk factors.

As the evidence in the record did not adequately resolve all of the medical questions presented, the Board sought a VHA medical expert advisory opinion in this matter.  The Board requested an opinion as to what was the most likely etiology for the Veteran's coronary artery disease, to include whether it was at least as likely as not to have been caused or aggravated by posttraumatic stress disorder (PTSD) or his use of NSAIDs for a service-connected gastrointestinal disability.  

In his July 2016 response, the VHA expert (Board-certified in internal medicine and adult cardiovascular medicine) summarized the facts, noting the Veteran's NSAID use from 1985 to 1992, and that coronary artery disease was diagnosed in 2002.  He concluded that it was less likely than not that the Veteran's NSAID therapy contributed to the development of coronary artery disease and that it was at least as likely as not to have been caused by his advanced age, hypertension and hyperlipidemia.  He noted that the U.S. Food and Drug Administration had issued warnings in 2005 and 2015 about the use of NSAIDs.  He stated that many NSAIDs increase the risk of cardiovascular and cerebrovascular events.  He noted that the use of NSAIDs has not been causally linked to the development of coronary artery disease; rather, the cardiovascular risk is related to the presence of underlying coronary artery disease.  He said that the Veteran did not have clinical evidence of coronary artery disease until many years after stopping NSAID therapy.  He concluded that he did not believe that the Veteran's reported NSAID use caused or aggravated the subsequent development of coronary artery disease.

Regarding whether the Veteran's coronary artery disease is related to his service-connected PTSD, the VA physician noted that an association between PTSD and heart disease has been identified.  He stated, however, that a direct link between PTSD and atherosclerotic coronary artery disease has not been established, and scientists are not ready to say with certainty that PTSD causes heart disease.  He said that it is possible that behavior choices, such as smoking or heavy drinking, along with traditional risk factors, might be responsible for the higher rates of coronary artery disease among people with PTSD.  He noted that the Veteran had several traditional risk factors, including being male, advanced age, hypertension and hyperlipidemia.  He said these factors were more likely to have played a significant role in his development of coronary artery disease than his PTSD.  The physician reviewed the Veteran's records and stated there were no mental health notes prior to January 2006, when the Veteran was seen for recurrent nightmares.  He further noted the Veteran was seen by psychiatry only once in 2009 and suspected that his PTSD was not a major issue.  He reiterated his conclusion that heart disease and PTSD have not been causally linked and that in the absence of active PTSD requiring longitudinal management, he "highly" doubted that the Veteran's coronary artery disease was aggravated by his PTSD.  

In October 2016, the Board received a response from the Veteran's representative, which included further argument and a report of a study regarding the impact of NSAID on the risk of heart failure (submitted with a waiver of AOJ consideration).  

The Veteran has established service connection for intervertebral disc syndrome, PTSD, and gastritis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (including coronary artery disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for coronary artery disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of: A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran's STRs are silent for any complaints or findings pertaining to cardiovascular disease.  His April 1945 service separation examination found his cardiovascular system to be normal.  There is no indication of heart disease in the record for many years following service, and there is no evidence relating such disease directly to the Veteran's service.  Accordingly, service connection for heart disease on the basis that it was incurred in service or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

The Veteran's theory of entitlement to service connection for ischemic heart disease is essentially one of secondary service-connection, i.e., that it was caused or aggravated by his use of NSAIDs for service-connected disability or by his service-connected PTSD.  Whether or not a disease such as coronary artery disease is caused or aggravated by another disability is a medical question beyond the scope of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board has reviewed all the medical opinions of record and will discuss them in turn.  Regarding the statement by Dr. Ayala dated in January 2012, the Board notes that the Veteran's representative refers to it as highly probative evidence, and questions the need for further development after it was submitted.  However, the Board's reading of that statement found it to be generalized, nonspecific to the Veteran, and speculative terms (in stating that there is definite literature that nonsteroidals can [emphasis added] increase cardiovascular events, rather than stating directly that it did cause or aggravate the Veteran's coronary artery disease)..  He does not cite the specific literature (so that its applicability to the facts of the instant case could be considered).  His statement, therefore, lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  [The statement invites the reader to call Dr. Ayala with questions regarding details.  However, when he was contacted (by fax, the second time specifically seeking clarification of the opinion) and invited to provide rationale for the opinion, he did not respond.  The Veteran's representative asserts that this is a failure of duty to assist.  However, the Board notes that Dr. Ayala is a private provider, and VA cannot compel him to respond.  Ultimately, it is the claimant's responsibility to ensure that private medical opinions (and here a clarification) are received.  The Veteran and his representative have had ample opportunity to obtain the clarification from Dr. Ayala (if it was forthcoming), including after being provided a copy of the VHA expert's opinion, and did not do so.]  

In July 2012, the associate chief of staff at a VA facility indicated that the Veteran's use of NSAIDs might or could have contributed to his cardiac problems.  This opinion likewise is speculative in nature, and therefore lacking in probative value.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  In addition, this provider's statement opinion did not address the fact that the Veteran had stopped using NSAIDs long prior to his diagnosis of cardiovascular disease (a fact cited in the medical opinions indicating that the Veteran's coronary artery disease is not related to his use of NSAIDs).  Therefore, this statement has minimal probative value.

In June 2012, a VA physician noted there was no evidence of coronary artery disease until many years after the Veteran had stopped using NSAIDs.  He further noted that there was no causal relationship between the use of NSAIDs and the development of coronary artery disease.  He added that the baseline level of the severity of the Veteran's heart disease could not be determined based on the evidence in the record.  He stated that the Veteran had other risk factors, including his age, gender and other vascular factors.  

[Regarding the discussion of the baseline level of severity of the disease, the Board observes that a governing regulation provides that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).]

In December 2015, a VA cardiologist addressed the question of aggravation of heart disease by the Veteran's use of NSAIDs.  It was noted that the Veteran took NSAIDs from 1985 to 1992, and that his initial indication of coronary artery disease was not until 2002 (some 10 years after cessation of NSAID use).  He stated that therefore a baseline level of severity of the Veteran's heart disease prior to the effects of NSAID use could not be determined.  The Board reiterates that the regulation cited above provides that there must be a finding of the baseline level of severity before aggravation began and the level of severity after aggravation is completed.  Here, two VA physicians have found that such determination is not possible.  The VA cardiologist stated in December 2015 that this was because the Veteran had stopped taking NSAIDs long prior to his diagnosis of coronary artery disease, and therefore any contribution to an increase in severity of the Veteran's coronary artery disease from the use of NSAIDs could not be measured.  

The Board finds that the opinions against the claim to be the more probative evidence, in particular, the thorough opinion by the VHA expert.  He conceded that cardiovascular risk from NSAIDs exists, but noted that it is related to use of NSAIDs in the presence of underlying coronary artery disease, i.e., disease existing when the NSAIDs were used.  He noted that the Veteran's coronary artery disease was not manifested until many years after he had stopped taking NSAIDs.  Therefore, he concluded that the NSAID use had not aggravated the Veteran's coronary artery disease.  The examiner expressed familiarity with the entire record and his opinion includes rationale that cites to supporting factual data, and identifies more likely (and nonservice-connected) etiological factors for the coronary artery disease, including advanced age, hypertension, hyperlipidemia.  He discusses the current state of medical knowledge regarding this matter at length, and is highly qualified to offer the opinion given; the Board finds it persuasive. 

With the argument received in October 2016, the Veteran's representative submitted a medical journal article reporting a study that investigated cardiovascular safety of NSAIDs and the risk of hospital admission for heart failure with the use of NSAIDs.  It was concluded that current use of NSAIDs (use in the preceding 14 days) was associated with a 19 percent increase of risk of hospital admission for heart failure.  The facts in this case do not correspond to the specific circumstances that were the subject for consideration in the study.  Therefore, the study has no bearing on the Veteran's case and has no probative value.  Specifically it involved contemporaneous or very recent use of NSAIDs.  Here, in contrast, the Veteran had stopped using NSAIDs more than a decade prior to his diagnosis of coronary artery disease.  The study does not contradict the conclusion of the VHA consulting expert.  

Regarding the Veteran's alternate theory that his service-connected PTSD caused or aggravated his coronary artery disease, the only medical opinion in the record that directly addresses the matter is by the VHA expert, and is against the Veteran's claim.  The expert noted that no link has been established between cardiovascular disease and PTSD.  He observed that the fact that the Veteran rarely sought treatment for PTSD suggested that it  had not aggravated his heart disease.  The opinion cites to the current state of medical knowledge, and to supporting factual data.  The Board finds it probative and persuasive.

In light of the foregoing, the Board finds that the evidence is not in equipoise as has been argued, but that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for heart disease is denied.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


